Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/03/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "transfer the shared key encrypted with the first key" in line 9 (Emphasis added).  There is insufficient antecedent basis for this limitation in the claim. For the sole purpose of prior art analysis, examiner has interpreted the limitation to recite as follows “transfer the shared key encrypted with a first key” (Emphasis added).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Koenig et al .(US 20200311646 A1 hereinafter “Koenig”) in view of  Suleiman et al. (US 20190215163 A1 hereinafter “Suleiman”).
Regarding claim 1, Koenig discloses a system, comprising (Figs 6 and 7): 
a blockchain network, comprising (Figs 6 and 7): 
a plurality of blockchain nodes or peers, configured to endorse, order, and commit blockchain transactions (¶0062, an owner 602 of a digital asset and the second client is shown as a recipient 604 of the digital asset. FIGS. 6 and 7 also show the system 200 for analyzing and tracking work performance, the blockchain 116, and a smart contract 606); 
a first blockchain client, configured to (owner 602): 
generate a transaction to the blockchain network to transfer a document (¶0063, The method 600 can commence at operation 608 with the owner 602 logging into the system 200 and creating a blockchain address, also referred to as a wallet address. … At step 610, the system can register the owner 602 and configure the project. At step 612, a transaction of configuring the project can stored in the smart contract 606); 
According to the citation above, Koenig discloses a blockchain-based system 200 that may embed a web beacon-style tag into watermarks located on documents for analyzing and tracking work performance. The attorney can register with the system 200, log in, create a wallet address then adds the first client is shown as an owner 602 (first blockchain client) of a digital asset and the second client is shown as a recipient 604 (second blockchain client) of the digital asset in the step 608. The transaction of configuring the project (generate a transaction) can stored in the smart contract 606 which is include in the system 200.
encrypt the document using a shared key (¶0066, The system 200 can encrypt the document with the public key of the owner 602);
 transfer the encrypted document over a private channel (¶0059, the data network 110 may include a computing cloud, the Internet, or any other network capable of communicating data between devices. Suitable networks may include or interface with any one or more of, for instance, … a virtual private network; ¶0070, At step 714, the owner 602 encrypts the digital asset using the private key of the owner 602 and uploads the digital asset to the system 200); and 
According to the citation above, Koenig discloses the user devices and the system 200 can be connected via the data network 110 including the virtual private network (private channel) distributed file system. The owner 602 uploads the encrypted digital asset to the system 200 at step 714 (transfer the encrypted document). 
a second blockchain client, coupled to the first blockchain client by the private channel, configured to (Fig. 6, 604): 
generate a transaction to acknowledge receipt of the encrypted document (¶0068, At step 626, the system 200 can provide information concerning conditions and acknowledgements of the owner 602 related to transfer of the digital asset to the recipient 604. At step 628, the recipient 604 can accept the conditions using the private key; ¶0070, At step 726, the recipient 604 downloads the digital asset using the private key of the recipient 604; ¶0053, The public key and private key pair are mathematically related. Whatever is encrypted with a public key may only be decrypted by its corresponding private key and vice versa).
According to the citation above, Koenig discloses the recipient 604 accepts the condition using private key, then receives the NDA, (non-disclosure agreement) in step 628 (transaction to acknowledge receipt). Koenig discloses the method 700 which shows further steps of the method 600. In step 726, the recipient 604 (second blockchain client) may download the encrypted digital assert using the public key (encrypted document) of the owner 602 after subsequent steps 628 (quoted above), 704 and 710 (not quoted above, See details on FIG. 3 and ¶0069-0070).
Although Koenig discloses that a public key and a private key can be created for the owner 602 (¶0063), it does not explicitly discloses, “transfer the shared key encrypted with the first key; transfer a first key to the first blockchain client using the private channel”.
In a same field of endeavor, Suleiman discloses the system, wherein transfer the shared key encrypted with the first key (¶0088, In the block 408, the computer 26 transfers the session key to the first access device 20A. The transfer of the session key from the computer 26 to the first access device 20A may be encrypted based on the first access device public key); and
transfer a first key to the first blockchain client using the private channel (¶0031, The private key has a mathematical relationship with a public key associated with the first computer such that second computers that have a copy of the public key can communicate securely with the first computer, without knowing the private key; ¶0044, The network 24 is one or more mechanisms by which the vehicle 14, the server 16, the blockchain network 17, and the first and second access devices 20A, 20B communicate with each other, … and any desired network topology … including point-to-point communications mechanisms); and 
According to the citation above, Suleiman discloses that second computers (second blockchain client) that have a copy of the public key (analogous to “first key”) can communicate securely (transfer a first key) with the first computer (first blockchain client), without knowing the private key by using any desired network topology such as the point-to-point communications (private channel).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the blockchain-based system 200 by modifying a pair of public key and private key recorded in the server 16 based upon the teachings of Suleiman. A 

Regarding claim 8, Koenig discloses a method, comprising (Figs 6 and 7): 
generating, by a first blockchain client, a transaction to a blockchain network to transfer a document (¶0063, The method 600 can commence at operation 608 with the owner 602 logging into the system 200 and creating a blockchain address, also referred to as a wallet address. … At step 610, the system can register the owner 602 and configure the project. At step 612, a transaction of configuring the project can stored in the smart contract 606));
According to the citation above, Koenig discloses a blockchain-based system 200 that may embed a web beacon-style tag into watermarks located on documents for analyzing and tracking work performance. The attorney can register with the system 200, log in, create a wallet address then adds the first client is shown as an owner 602 (first blockchain client) of a digital asset and the second client is shown as a recipient 604 (second blockchain client) of the digital asset in the step 608. The transaction of configuring the project (generate a transaction) can stored in the smart contract 606 which is include in the system 200. 
encrypting the document using a shared key((¶0066, The system 200 can encrypt the document with the public key of the owner 602); 
transferring, by the first blockchain client, the encrypted document over the private channel (¶0059, the data network 110 may include a computing cloud, the Internet, or any other network capable of communicating data between devices. Suitable networks may include or interface with any one or more of, for instance, … a virtual private network; ¶0070, At step 714, the owner 602 encrypts the digital asset using the private key of the owner 602 and uploads the digital asset to the system 200); and 
private channel) distributed file system. The owner 602 (first blockchain client) uploads the encrypted digital asset to the system 200 at step 714 (transfer the encrypted document). 
generating, by the second blockchain client, a transaction to acknowledge receipt of the encrypted document(¶0068, At step 628, the recipient 604 can accept the conditions using the private key; ¶0069, The recipient downloads the NDA using the private key at step 704; ¶0053, The public key and private key pair are mathematically related. Whatever is encrypted with a public key may only be decrypted by its corresponding private key and vice versa).
According to the citation above, Koenig discloses the recipient 604 accepts the condition using private key, then receives the NDA, (non-disclosure agreement) in step 628 (transaction to acknowledge receipt). Koenig discloses the method 700 which shows further steps of the method 600. In step 726, the recipient 604 (second blockchain client) may download the encrypted digital assert using the public key (encrypted document) of the owner 602 after subsequent steps 628 (quoted above), 704 and 710 (not quoted above, See details on FIG. 3 and ¶0069-0070). 
Although Koenig discloses that a public key and a private key can be created for the owner 602 (¶0063), it does not explicitly discloses, “transferring over a private channel, by a second blockchain client, a first key to the first blockchain client, the private channel providing a point-to-point connection between the first and second blockchain clients; transferring the shared key encrypted with the first key”.
In a same field of endeavor, Suleiman discloses the method, wherein transferring over a private channel, by a second blockchain client, a first key to the first blockchain client, the private channel providing a point-to-point connection between the first and second blockchain clients (¶0031, The private key has a mathematical relationship with a public key 
According to the citation above, Suleiman discloses that a copy of the public key (analogous to “first key”) can communicate securely from the first computer (by a second blockchain client) and the second computers (to the first blockchain clients), without knowing the private key by using any desired network topology such as the point-to-point communications (private channel providing a point-to-point connection). 
transferring the shared key encrypted with the first key (¶0088, In the block 408, the computer 26 transfers the session key to the first access device 20A. The transfer of the session key (analogous to “shared key”) from the computer 26 to the first access device 20A may be encrypted based on the first access device public key (analogous to “first key”)).
  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the blockchain-based system 200 by modifying a pair of public key and private key recorded in the server 16 based upon the teachings of Suleiman. A person having ordinary skill in the art would have been motivated to combine these features because it would allow, “the custody data can include a public key for the access device, and the request is can be signed by a private key for the access device” (¶0007).

Regarding claim 15, it is a non-transitory computer readable medium comprising instructions claim that corresponds to the claim 8. Therefore, those claims are rejected for at least the same reasons as the method of claim 8.


Claims 2-5, 7, 9-12, 14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Koenig et al .(US 20200311646 A1 hereinafter “Koenig”) in view of  Suleiman et al. (US 20190215163 A1 hereinafter “Suleiman”) as applied to claim 1 above, and further in view of Schmidt-Karaca (US 20190123889 A1 hereinafter “SK”).
Regarding claim 2, the combination of Koenig and Suleiman discloses all elements of the current invention as stated in claim 1 above. Although Koenig teaches generating a hash value using a blockchain by the blockchain 116 in step 620, it does not explicitly discloses “the second blockchain client generates the transaction to acknowledge receipt of the encrypted document comprises the second blockchain client further configured to: calculate a hash of the encrypted document; and include the hash in the transaction to acknowledge receipt of the encrypted document.”
In a same field of endeavor, SK discloses the system wherein, the system of claim 1, wherein the second blockchain client generates the transaction to acknowledge receipt of the encrypted document comprises the second blockchain client further configured to: calculate a hash of the encrypted document (¶0037, A digital document 124, obtained from the digitizer service 120 or some other source, is processed by a hash generator 128 to generate a hash value 132. The hash value 132 can be, or can be part of, a digital signature for the digital document); and include the hash in the transaction to acknowledge receipt of the encrypted document (¶0038, The document digitizer 108 generates a request 136 to write a blockchain transaction corresponding to the digitization of the document 124, or for entry of the digital document into a tracking system (including generating a hash value for the document)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the blockchain-based system 200 by modifying “Including the hash value of the document itself in the blockchain transaction” based upon the 

Regarding claim 3, the combination of Koenig, Suleiman and SK discloses all elements of the current invention as stated in claim 2 above. The combination discloses the system of claim 2 wherein the first blockchain client transfers the shared key encrypted with the first key comprises the first blockchain client further configured to (Koenig: Fig. 6, owner 602, system 200, blockchain 116, smart contract 606 and recipient 604): generate a transaction to the blockchain network to transfer the shared key encrypted with the first key (Suleiman: ¶0087, In the block 406, the computer 26 generates a session key. The session key is generated based on the first access device public key. The process 400 continues in a block 408; ¶0088, in the block 408, the computer 26 transfers the session key to the first access device 20A. The transfer of the session key from the computer 26 to the first access device 20A may be encrypted based on the first access device public key).
According to the citation above, Koenig discloses entities such as owner 602, system 200 having blockchain 116 and smart contract 606 and recipient 604 (respectively analogous to “first blockchain client, blockchain network and second blockchain client”). Koenig may not explicitly teach, but Suleiman, which is a same field of endeavor, discloses transferring encrypted session key (analogous to “shared key”) using the first device public key (analogous to “first key”) from the computer 26 to the first access device 20A (analogous to “first blockchain client” to “blockchain network”).

Regarding claim 4, the combination of Koenig, Suleiman and SK discloses all elements of the current invention as stated in claim 2 above. The combination discloses the system of wherein the first blockchain client transfers the shared key encrypted with the first key comprises the first blockchain client further configured to (Koenig: Fig. 6, owner 602, system 200, blockchain 116, smart contract 606 and recipient 604): transfer the shared key encrypted with the first key to the second blockchain client over the private channel (Suleiman: ¶0088, In the block 408, the computer 26 transfers the session key to the first access device 20A. The transfer of the session key from the computer 26 to the first access device 20A may be encrypted based on the first access device public key; ¶0044, any desired network topology (or topologies when multiple communication mechanisms are utilized) including point-to-point communications mechanisms).
According to the citation above, Koenig discloses entities such as owner 602, system 200 having blockchain 116 and smart contract 606 and recipient 604 (respectively analogous to “first blockchain client, blockchain network and second blockchain client”). Koenig may not explicitly teach, but Suleiman, which is a same field of endeavor, discloses transferring encrypted session key (analogous to “shared key”) using the first device public key (analogous to “first key”) from the computer 26 to the first access device 20A (analogous to “first blockchain client” to “second blockchain client”) over any desired network topology such as point-to-point communications mechanisms (over the private channel).

Regarding claim 5, the combination of Koenig, Suleiman and SK discloses all elements of the current invention as stated in claim 2 above. The combination discloses the system of claim 2, wherein in response to the first blockchain client transfers the shared key encrypted with the first key to the second blockchain client over the private channel (Koenig: Fig. 6; Suleiman: ¶0088, 0044 claim 4 above), the second blockchain client further configured to (Koenig: recipient 604): generate a transaction to the blockchain network to acknowledge that the second blockchain client has received the shared key encrypted with the first key (Koenig: ¶0068, At step 628, the recipient 604 can accept the conditions .
According to the citation above, Koenig discloses entities such as owner 602, system 200 having blockchain 116 and smart contract 606 and recipient 604 (respectively analogous to “first blockchain client, blockchain network and second blockchain client”). In step 628 of Fig. 6, Koenig discloses the recipient 604 can accept the conditions using the private key (analogous to “generate a transaction to the blockchain network to acknowledge”). Koenig may not explicitly teach, but Suleiman, which is a same field of endeavor, discloses transferring the session key to the first access device 20A opens the session. Therefore, the combination discloses that the system may store the event of accepting the conditions (modified by “Transferring the session key to the first access device 20A opens the session” based on Suleiman) by the recipient 604 to the smart contract 606 (second blockchain client has received the shared key encrypted with the first key). 

Regarding claim 7, the combination of Koenig, Suleiman and SK discloses all elements of the current invention as stated in claim 2 above. Koenig discloses the system of claim 2, wherein the transactions are recorded to a shared ledger of the blockchain network and provide information to resolve a dispute or a theft of personal information (¶0066, The system 200 can upload the encrypted document to the blockchain 116. The blockchain 116 can then return a hash value for the encrypted document; ¶0022, The blockchain is a shared and distributed list of records, also referred to as blocks, which can be linked together using cryptography; ¶0025, as a new hash is generated for every edit made by a user, changes to the document can be tracked to verify edits and determine that the user was not merely repetitive changes for the time billed, but was actually revising the document, which can be verified with different hashes). 
recorded to a shared ledger). The blockchain generates a hash value and send the hash value to the system 200. The generation hashes for every edit by a user may allow track changes and verify edits (provide information to resolve a dispute).

Regarding claim 9, the combination of Koenig and Suleiman discloses all elements of the current invention as stated in claim 8 above. 
Koenig discloses the system wherein, the method of claim 8, wherein the second blockchain client generating the transaction to acknowledge receipt of the encrypted document comprising (¶0068, At step 626, the system 200 can provide information concerning conditions and acknowledgements of the owner 602 related to transfer of the digital asset to the recipient 604. At step 628, the recipient 604 can accept the conditions using the private key; ¶0070, At step 726, the recipient 604 downloads the digital asset using the private key of the recipient 604):
 According to the citation above, Koenig discloses the recipient 604 accepts the condition using private key, then receives the NDA, (non-disclosure agreement, transaction to acknowledge receipt) in step 628. Koenig discloses the method 700 which shows further steps of the method 600. In step 726, the recipient 604 (second blockchain client) may download the encrypted digital assert using the public key (encrypted document) of the owner 602 after subsequent steps 628 (quoted above), 704 and 710 (not quoted above, See details on FIG. 3 and ¶0069-0070).
Although Koenig teaches generating a hash value using a blockchain by the blockchain 116 in step 620, it does not explicitly discloses “calculating, by the second blockchain client, a hash of the encrypted document; and including the hash in the transaction to acknowledge receipt of the encrypted document.”
calculating, by the second blockchain client, a hash of the encrypted document (¶0037, A digital document 124, obtained from the digitizer service 120 or some other source, is processed by a hash generator 128  to generate a hash value 132); and including the hash in the transaction to acknowledge receipt of the encrypted document (¶0038, The document digitizer 108 generates a request 136 to write a blockchain transaction corresponding to the digitization of the document 124, or for entry of the digital document into a tracking system (including generating a hash value for the document)).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the blockchain-based system 200 by modifying “Including the hash value of the document itself in the blockchain transaction” based upon the teachings of SK. A person having ordinary skill in the art would have been motivated to combine these features because it would allow, “the document itself cannot be identified or retrieved from the blockchain record alone. That is, even if the hash value is obtained, and transaction records retrieved, the content of the document is still protected” (¶0031).

Regarding claim 10, the combination of Koenig, Suleiman and SK discloses all elements of the current invention as stated in claim 9 above. The combination discloses the method of claim 9, wherein the first blockchain client transferring the shared key encrypted with the first key comprising (Koenig: Fig. 6, owner 602, system 200, blockchain 116, smart contract 606 and recipient 604): generating, by the first blockchain client, a transaction to the blockchain network to transfer the shared key encrypted with the first key (Suleiman: ¶0087, In the block 406, the computer 26 generates a session key. The session key is generated based on the first access device public key. The process 400 continues in a block 408; ¶0088, In the block 408, the computer 26 transfers the session key to the first access .
According to the citation above, Koenig discloses entities such as owner 602, system 200 having blockchain 116 and smart contract 606 and recipient 604 (respectively analogous to “first blockchain client, blockchain network and second blockchain client”). Koenig may not explicitly teach, but Suleiman, which is a same field of endeavor, discloses transferring encrypted session key (analogous to “shared key”) using the first device public key (analogous to “first key”) from the computer 26 to the first access device 20A (analogous to “first blockchain client” to “blockchain network”).

Regarding claim 11, the combination of Koenig, Suleiman and SK discloses all elements of the current invention as stated in claim 9 above. The combination discloses the method of claim 9, wherein the first blockchain client transfers the shared key encrypted with the first key comprising (Koenig: Fig. 6, owner 602, system 200, blockchain 116, smart contract 606 and recipient 604): transferring, by the first blockchain client, the shared key encrypted with the first key to the second blockchain client over the private channel (Suleiman: ¶0088, In the block 408, the computer 26 transfers the session key to the first access device 20A. The transfer of the session key from the computer 26 to the first access device 20A may be encrypted based on the first access device public key; ¶0044, any desired network topology (or topologies when multiple communication mechanisms are utilized) including point-to-point communications mechanisms).
According to the citation above, Koenig discloses entities such as owner 602, system 200 having blockchain 116 and smart contract 606 and recipient 604 (respectively analogous to “first blockchain client, blockchain network and  second blockchain client”) but it does not specifically discloses “wherein the first blockchain client transfers the shared key encrypted with the first key”. Koenig may not explicitly teach, but Suleiman, which is a same field of endeavor, shared key”) using the first device public key (analogous to “first key”) from the computer 26 to the first access device 20A (analogous to “first blockchain client” to “second blockchain client”) over any desired network topology such as point-to-point communications mechanisms (over the private channel).

Regarding claim 12, the combination of Koenig, Suleiman and SK discloses all elements of the current invention as stated in claim 9 above. The combination discloses the method of claim 9, wherein in response to the first blockchain client transferring the shared key encrypted with the first key to the second blockchain client over the private channel, the method further comprising (Koenig: Fig. 6; Suleiman: ¶0088, 0044 claim 4 above): generating, by the second blockchain client, a transaction to the blockchain network acknowledging that the second blockchain client has received the shared key encrypted with the first key (Koenig: ¶0068, At step 628, the recipient 604 can accept the conditions using the private key. At step 630, the system 200 can store the event of accepting the conditions by the recipient 604 to the smart contract 606; Suleiman: ¶0088, Transferring the session key to the first access device 20A opens the session).
According to the citation above, Koenig discloses entities such as owner 602, system 200 having blockchain 116 and smart contract 606 and recipient 604 (respectively analogous to “first blockchain client, blockchain network and second blockchain client”). In step 628 of Fig. 6, Koenig discloses the recipient 604 (the second blockchain client) can accept the conditions using the private key (analogous to “generate a transaction to the blockchain network to acknowledge”). Koenig may not explicitly teach, but Suleiman, which is a same field of endeavor, discloses transferring the session key to the first access device 20A opens the session. Therefore, the combination discloses that the system may store the event of accepting the conditions (modified by “Transferring the session key to the first access device 20A opens second blockchain client has received the shared key encrypted with the first key).

Regarding claim 14, the combination of Koenig, Suleiman and SK discloses all elements of the current invention as stated in claim 9 above. Koenig discloses the method of claim 9, wherein the transactions are recorded to a shared ledger of the blockchain network and provide information to resolve a dispute or a theft of personal information (¶0066, The system 200 can upload the encrypted document to the blockchain 116. The blockchain 116 can then return a hash value for the encrypted document; ¶0022, The blockchain is a shared and distributed list of records, also referred to as blocks, which can be linked together using cryptography; ¶0025, as a new hash is generated for every edit made by a user, changes to the document can be tracked to verify edits and determine that the user was not merely repetitive changes for the time billed, but was actually revising the document, which can be verified with different hashes). 
According to the citation above, Koenig discloses the system 200 can upload the encrypted document to the blockchain 116 (recorded to a shared ledger). The blockchain generates a hash value and send the hash value to the system 200. The generation hashes for every edit by a user may allow track changes and verify edits (provide information to resolve a dispute).

Regarding claim 16, it is a non-transitory computer readable medium comprising instructions claim that corresponds to the claim 9. Therefore, those claims are rejected for at least the same reasons as the method of claim 9.

Regarding claim 17, it is a non-transitory computer readable medium comprising instructions claim that corresponds to the claim 10. Therefore, those claims are rejected for at least the same reasons as the method of claim 10.

Regarding claim 18, it is a non-transitory computer readable medium comprising instructions claim that corresponds to the claim 11. Therefore, those claims are rejected for at least the same reasons as the method of claim 11.

Regarding claim 19, it is a non-transitory computer readable medium comprising instructions claim that corresponds to the claim 12. Therefore, those claims are rejected for at least the same reasons as the method of claim 12.


Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Koenig et al .(US 20200311646 A1 hereinafter “Koenig”) in view of  Suleiman et al. (US 20190215163 A1 hereinafter “Suleiman”) as applied to claim 5 above, and further in view of PARK et al. (US 20140037093 A1 hereinafter “Park”).
Regarding claim 6, the combination of Koenig, Suleiman and SK discloses all elements of the current invention as stated in claim 5 above. As stated in claim 5, the combination discloses “transaction to the blockchain network to acknowledge that the second blockchain client has received the shared key encrypted with the first key” but it does not discloses “a hash of the shared key encrypted with the first key.”
In a same field of endeavor, Park discloses the system of claim 5, wherein the transaction to the blockchain network to acknowledge that the second blockchain client has received the shared key encrypted with the first key comprises a hash of the shared key encrypted with the first key (¶0084, The encrypted key includes the first encrypted key 
According to the citation above, the combination discloses as stated “the transaction to the blockchain network to acknowledge that the second blockchain client has received the shared key encrypted with the first key” in claim 5. The combination may not explicitly teach, but Park, which is a same field of endeavor, discloses the encrypted key includes the first encrypted key part 41, the second encrypted key part 42, and a hash value 43 (a hash of the shared key encrypted with the first key). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the hash generator 128 by modifying the hash unit 240 based upon the teachings of Park. A person having ordinary skill in the art would have been motivated to combine these features because it would allow, “the key manager 120 blocks these illegal accesses to the key and can confirm the integrity of the key” (¶0051).

Regarding claim 13, it is a method claim that corresponds to the claim 6. Therefore, those claims are rejected for at least the same reasons as the system of claim 6.

Regarding claim 20, it is a non-transitory computer readable medium comprising instructions claim that corresponds to the claim 6. Therefore, those claims are rejected for at least the same reasons as the system of claim 6. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUH whose telephone number is (571)270-5524.  The examiner can normally be reached on campus 9:00 AM- 4:30 PM, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493